ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C Tax-Advantaged Dividend Income Fund The Fund held its Annual Meeting of Shareholders on January 20, 2012. The following action was taken by the shareholders: Proposal: Election of three (3) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2015 or such earlier date as required by the By-laws of the Fund. Each nominee was reelected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. TOTAL VOTES TOTAL VOTES FOR THE WITHHELD FROM NOMINEE THE NOMINEE Stanley Martin 29,638,881 997,562 John A. Moore 29,631,967 1,004,476 John G. Vrysen 29,654,849 981,594 The terms of office of the following seven Trustees of the Fund had not ended and they remained in office as of the Annual Meeting date: James F. Carlin, William H. Cunningham, Deborah C. Jackson, Hugh McHaffie, Patti McGill Peterson, Steven R. Pruchansky and Gregory A. Russo. Subsequent to the Annual Meeting date, Mr. Carlin resigned from the Board.
